Order entered December 20, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00414-CR

                           ISAAC PUGH, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 219-81674-2021

                                   ORDER

      Before the Court is the State’s December 16, 2022 motion for extension of

time to file its brief. We GRANT the State’s motion and ORDER the State’s brief

received on December 16, 2022 FILED as of the date of this order.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE